Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Examiner acknowledges the reply filed on 5/27/2022 in which claims 1, 3, 9, 11, 13, 15, 18 and 19 have been amended. Currently claims 1-20 are pending for examination in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassin (US 2017/0028147) in view of Zdrojkowski (US 5,803,065) in further view of Kane (WO 2010/097716 A1).
Regarding claim 1, Bassin discloses: A respiratory apparatus (figure 1) that provides a flow of gases to a patient at different pressures during inspiratory and expiratory cycles of breathing [0020], the respiratory apparatus comprising: 
	a controller (15) configured to control the pressure of breathable gas delivered to the patient by a flow generator (2) [0019]-[0020] and to receive one or more signals from one or more sensors (4f, 4p) indicative of the pressure and/or flow of the gas in the system [0018], wherein the controller is configured to: 
control the flow generator to deliver breathable gas at an exhalation pressure (EPAP) after delivering breathable gas at an inhalation pressure (IPAP) for a defined duration (maximum inspiratory time [0039]); 
The prior art of Bassin is specific to triggering for exhalation and does not describe triggering for inhalation and thus, Bassin does not explicitly state that inspiration is detected based on when flow rate data indicates that the flow rate is above an trigger threshold and based on an exhalation check indicator which indicates that the patient has previously exhaled and in response to detection of inspiration, deliver breathable gas at the IPAP; determining whether the inspiration is not detected within a backup time period; and in response to the inspiration not being detected within the backup time period, deliver the breathable gas at the IPAP.
The prior art of Zdrojkowski teaches an apparatus for supplying EPAP and IPAP with a flow generator (col. 5, lines 3-11; col. 6, lines 48-53 and lines 57-63) and thus is analogous art. Zdrojkowski teaches that inspiration is detected based on when flow rate data indicates that the flow rate is above an trigger threshold (average flow rate signal: col. 6, lines 41-53; with offset: col. 7, lines 37-48; estimated leak signal: col. 11, lines 54-63) and based on an exhalation check indicator (patient is ready to inhale: col. 23, line 23; this is done by checking for exhalation: col. 23, lines 31-37) which indicates that the patient has previously exhaled (col. 23, lines 31-37, col. 23, lines 47-51, col. 24, lines 20-25) and in response to detection of inspiration, deliver breathable gas at the IPAP (triggers ventilator for inspiratory cycle as set forth in col. 23, lines 47-51); wherein the controller is configured to deliver breathable gas at the IPAP if inspiration is not detected within a backup time period (col. 12, lines 56-59).  
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassin wherein inspiration is detected based on when flow rate data indicates that the flow rate is above an trigger threshold and based on an exhalation check indicator which indicates that the patient has previously exhaled and in response to detection of inspiration, deliver breathable gas at the IPAP; determining whether the inspiration is not detected within a backup time period; and in response to the inspiration not being detected within the backup time period, deliver the breathable gas at the IPAP as taught by Zdrojkowski for the benefit of more accurate triggering into IPAP mode and for patient safety ensuring delivery of air after a predetermined time period. 
As modified, the prior art does not explicitly disclose wherein the backup time period is automatically determined by the controller during operation. 
The prior art of Kane teaches an apparatus for supplying EPAP and IPAP with a flow generator (page 1, paragraph 3) and thus is analogous art. Kane teaches determining whether the inspiration is not detected within a backup time period (page 18 paragraph 2, line 9: conservative timer started = backup time period), wherein the backup time period is automatically determined by the controller (page 18, paragraph 2, lines 1-5; page 18 paragraph 2, lines 7-9) during operation; and in response to the inspiration not being detected within the backup time period, deliver the breathable gas at the IPAP (page 18, paragraph 3, timer expired thus no inspiration within back up time period [Wingdings font/0xE0] previous expiration occurred [Wingdings font/0xE0] thus controller causes a machine breath to be delivered at IPAP). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassin to include wherein the backup time period is automatically determined by the controller during operation as taught by Kane for the benefit of patient safety. This ensures that a breath is delivered if the patient is not breathing spontaneously in an appropriate amount of time.

Regarding claim 2, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin further discloses wherein the defined duration is a machine breath duration (maximum inspiratory time [0039] which is when flow generator is delivering flow and thus is considered a machine breath duration).  

Regarding claim 3, Bassin as modified discloses the claimed invention as set forth for claim 2 above. Bassin further discloses wherein after the machine breath duration, the controller transitions to EPAP regardless of the flow rate (maximum inspiratory time [0039]).  

Regarding claim 4, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin further discloses wherein the defined duration is a maximum duration in the IPAP (maximum inspiratory time [0039]).  

Regarding claim 5, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin further discloses wherein the controller is configured to detect exhalation based at least in part on whether the flow rate data indicates that the flow rate is below a cycling threshold [0021].  

Regarding claim 6, Bassin as modified discloses the claimed invention as set forth for claim 5 above. As modified Bassin further discloses wherein the trigger threshold (Zdrojkowski: average flow rate signal: col. 6, lines 41-53; with offset: col. 7, lines 37-48; estimated leak signal: col. 11, lines 54-63 all of these change as described and thus have different flow rate threshold values) and the cycling threshold (Bassin: cycling threshold is the threshold function which shows different values in figures 2-3) have different flow rate threshold values (the examiner also notes compared to eachother, the values must be different at least at some point in time based on the fact that Bassin’s threshold function is not static for each breath).  

Regarding claim 7, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein, on transition to IPAP, the controller is configured to change the expiration check indicator to indicate that exhalation has not occurred (Zdrojkowski: col. 24, lines 20-25 ready to inhale parameter is reset which includes checking for exhalation as set forth in col. 23, lines 21-37).  

Regarding claim 8, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein the expiration check indicator is a Boolean operator (Zdrojkowski: col. 24, lines 20-25 ready to inhale parameter is reset which includes checking for exhalation as set forth in col. 23, lines 21-37)

Regarding claim 9, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Kane further discloses wherein the controller is configured to automatically determine the backup time period in response to one or more signals received from the one or more sensors (page 18, paragraph 2; page 9, paragraph 3 pressure sensor; page 11, paragraph 2 flow sensor).   

Regarding claim 10, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein the trigger threshold varies during the inspiratory and/or expiratory cycles of breathing (with offset: col. 7, lines 37-55).  

Regarding claim 11, Bassin discloses: A method for controlling a respiratory apparatus (figure 1) that provides a flow of gases to a patient at different pressures during inspiratory and expiratory cycles of breathing [0020], the method comprising: 
	controlling the pressure of breathable gas delivered to the patient by a flow generator (2) [0019]-[0020];
 	receiving one or more signals from one or more sensors (4f, 4p) indicative of the pressure and/or flow of the gas in the system [0018];
controlling the flow generator to deliver breathable gas at an exhalation pressure (EPAP) after delivering breathable gas at an inhalation pressure (IPAP) for a defined duration (maximum inspiratory time [0039]).
The prior art of Bassin is specific to triggering for exhalation and does not describe triggering for inhalation and thus, Bassin does not explicitly state that inspiration is detected based on when flow rate data indicates that the flow rate is above an trigger threshold and based on an exhalation check indicator which indicates that the patient has previously exhaled and in response to detection of inspiration, deliver breathable gas at the IPAP; determining whether the inspiration is not detected within a backup time period; and in response to the inspiration not being detected within the backup time period, deliver the breathable gas at the IPAP.
The prior art of Zdrojkowski teaches an apparatus for supplying EPAP and IPAP with a flow generator (col. 5, lines 3-11; col. 6, lines 48-53 and lines 57-63) and thus is analogous art. Zdrojkowski teaches that inspiration is detected based on when flow rate data indicates that the flow rate is above an trigger threshold (average flow rate signal: col. 6, lines 41-53; with offset: col. 7, lines 37-48; estimated leak signal: col. 11, lines 54-63) and based on an exhalation check indicator (patient is ready to inhale: col. 23, line 23; this is done by checking for exhalation: col. 23, lines 31-37) which indicates that the patient has previously exhaled (col. 23, lines 31-37, col. 23, lines 47-51, col. 24, lines 20-25) and in response to detection of inspiration, deliver breathable gas at the IPAP (triggers ventilator for inspiratory cycle as set forth in col. 23, lines 47-51); wherein the controller is configured to deliver breathable gas at the IPAP if inspiration is not detected within a backup time period (col. 12, lines 56-59).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassin wherein inspiration is detected based on when flow rate data indicates that the flow rate is above an trigger threshold and based on an exhalation check indicator which indicates that the patient has previously exhaled and in response to detection of inspiration, deliver breathable gas at the IPAP; and in response to the inspiration not being detected within the backup time period, deliver the breathable gas at the IPAP as taught by Zdrojkowski for the benefit of more accurate triggering into IPAP mode and for patient safety ensuring delivery of air after a predetermined time period. 
As modified, the prior art does not explicitly disclose wherein the backup time period is automatically determined by the controller during operation. 
The prior art of Kane teaches an apparatus for supplying EPAP and IPAP with a flow generator (page 1, paragraph 3) and thus is analogous art. Kane teaches determining whether the inspiration is not detected within a backup time period (page 18 paragraph 2, line 9: conservative timer started = backup time period), wherein the backup time period is automatically determined by the controller (page 18, paragraph 2, lines 1-5; page 18 paragraph 2, lines 7-9) during operation; and in response to the inspiration not being detected within the backup time period, deliver the breathable gas at the IPAP (page 18, paragraph 3, timer expired thus no inspiration within back up time period [Wingdings font/0xE0] previous expiration occurred [Wingdings font/0xE0] thus controller causes a machine breath to be delivered at IPAP). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassin to include wherein the backup time period is automatically determined by the controller during operation as taught by Kane for the benefit of patient safety. This ensures that a breath is delivered if the patient is not breathing spontaneously in an appropriate amount of time.

Regarding claim 12, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin further discloses wherein the defined duration is a machine breath duration (maximum inspiratory time [0039] which is when flow generator is delivering flow and thus is considered a machine breath duration).  

Regarding claim 13, Bassin as modified discloses the claimed invention as set forth for claim 2 above. Bassin further discloses wherein after the machine breath duration, transitioning to EPAP regardless of the flow rate (maximum inspiratory time [0039]).  

Regarding claim 14, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin further discloses wherein the defined duration is a maximum duration in the IPAP (maximum inspiratory time [0039]).  

Regarding claim 15, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin further discloses detecting exhalation based at least in part on whether the flow rate data indicates that the flow rate is below a cycling threshold [0021].  

Regarding claim 16, Bassin as modified discloses the claimed invention as set forth for claim 5 above. As modified Bassin further discloses wherein the trigger threshold (Zdrojkowski: average flow rate signal: col. 6, lines 41-53; with offset: col. 7, lines 37-48; estimated leak signal: col. 11, lines 54-63 all of these change as described and thus have different flow rate threshold values) and the cycling threshold (Bassin: cycling threshold is the threshold function which shows different values in figures 2-3) have different flow rate threshold values (the examiner also notes compared to eachother, the values must be different at least at some point in time based on the fact that Bassin’s threshold function is not static for each breath).  

Regarding claim 17, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein, on transition to IPAP, changing the expiration check indicator to indicate that exhalation has not occurred (Zdrojkowski: col. 24, lines 20-25 ready to inhale parameter is reset which includes checking for exhalation as set forth in col. 23, lines 21-37).  

Regarding claim 18, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein the expiration check indicator is a Boolean data type (Zdrojkowski: col. 24, lines 20-25 ready to inhale parameter is reset which includes checking for exhalation as set forth in col. 23, lines 21-37)

Regarding claim 19, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Kane further discloses wherein the controller is configured to automatically determine the backup time period in response to one or more signals received from the one or more sensors (page 18, paragraph 2; page 9, paragraph 3 pressure sensor; page 11, paragraph 2 flow sensor).   

Regarding claim 20, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein the mode trigger threshold varies during the inspiratory and/or expiratory cycles of breathing (Zdrojkowski with offset: col. 7, lines 37-55).  

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts the prior art of Bassin in combination with Zdrojkowski does not disclose “determine whether the inspiration is not detected within a backup time period, wherein the backup time period is automatically determined by the controller during operation”. The examiner notes that the automatic determination is disclosed/taught by the prior art of Kane in the instant rejection (see 103 rejection above). 
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all the elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims. Therefore, the standing rejections are proper and maintained. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phillips (US 5,438,980) describes triggering between IPAP and EPAP based on detection between inhalation and exhalation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785